Title: To James Madison from James Anderson, 25 March 1802
From: Anderson, James
To: Madison, James


					
						Duplicate.
						Sir
						Paris 25 March 1802.
					
					My friend Mr. Skipwith has thought proper to appoint me Vice Agent of The United States, at the port of Cette, in the Mediterranean. I pray You Sir, to confirm the appointment of Mr. Skipwith & I promise solemnly, that I will endeavour to fill the Office with honor & integrity.
					During a residence of fourteen Months, in the Years 1794 & 95, at the port of Brest, as Commercial Agent & in the most difficult times of the french revolution, I have reason to hope, that my conduct merited the approbation of Mr. Monroe, at that time Our Minister, as well as that of Our Consul General Mr. Skipwith. With the greatest Respect I have the honor to be Sir Your most obedient Servant
					
						James Anderson
						of Charleston, So. Carolina
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
